IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-21252
                         Summary Calendar



WILLIAM F. BEASLEY,

                                         Plaintiff-Appellant,

versus

JACK MANGRUM; KENNETH REAGANS; GARY GOMEZ;
R. VILLARAZA; THOMAS J. MEDART,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-00-CV-1649
                        - - - - - - - - - -
                           July 26, 2002

Before JOLLY, HIGGINBOTHAM and PARKER, Circuit Judges.

PER CURIAM:*

     William F. Beasley, a Texas prisoner (# 635951), appeals the

magistrate judge’s 28 U.S.C. § 1915(e)(2) dismissal as frivolous

of his pro se civil rights action, filed pursuant to 42 U.S.C.

§ 1983.   The dismissal pursuant to the “in forma pauperis”

(“IFP”) statute, 28 U.S.C. § 1915(e)(2), was improper because

that statute does not apply to prisoners, like Beasley, who are

not proceeding IFP.   See Bazrowx v. Scott, 136 F.3d 1053, 1054


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21252
                                -2-

(5th Cir. 1998).   The question before this court is whether such

dismissal would have been alternatively authorized under

28 U.S.C. § 1915A(b), which applies regardless whether the

plaintiff has paid a filing fee.     See Ruiz v. United States,

160 F.3d 273, 274 (5th Cir. 1998).    We review a dismissal as

frivolous under 28 U.S.C. § 1915A for abuse of discretion.

Martin v. Scott, 156 F.3d 578, 579-80 (5th Cir. 1998).

     Beasley contends that the district court erred in dismissing

his claims that defendant Major Mangrum forced him to move his

personal property several hundred yards during a November 29,

1999, shakedown at his correctional unit, which allegedly

resulted in his “black[ing] out” due to his high blood pressure

and related medical problems.   He has alleged that the other

defendants violated his rights subsequent to this incident by

rejecting his internal grievances on the matter.    The district

court dismissed the complaint following a hearing pursuant to

Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), determining

that Beasley had conceded in his hearing testimony that Mangrum

had not been aware of his medical condition at the time he

ordered Beasley to move his property.

     Both in his timely FED. R. CIV. P. 59(e) motion for

“reconsideration” and in his complaint, however, Beasley made

clear that he was alleging that Mangrum had been aware of both

his medical problems and of a physician-issued “cell pass” that,

at the time of the shakedown, restricted Beasley to his cell

except for eating and going to the bathroom.    The district court

appears to have misconstrued or misunderstood Beasley’s answer to
                           No. 01-21252
                                -3-

a question during the hearing, when Beasley answered that he had

not informed Mangrum of his medical condition “before” the day of

the November 29, 2001, shakedown.

     Although Beasley’s allegations may be sufficient to support

a deliberate-indifference claim against Mangrum, on the ground

that they showed that Mangrum was aware that Beasley faced a

substantial risk of serious harm, see Farmer v. Brennan, 511 U.S.
825, 839-40 (1994), we AFFIRM the district court’s dismissal of

Beasley’s claim against Mangrum on an alternative ground.    See

Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir. 1992).    The

only relief sought by Beasley with respect to defendant Mangrum

was that Mangrum be “removed from his duties.”   The district

court was not authorized to grant such relief in the nature of

mandamus relief, which is not available to federal courts to

direct state officials in the performance of their duties and

functions.   See Moye v. Clerk, DeKalb County Superior Court,

474 F.2d 1275, 1275-76 (5th Cir. 1973); see also Moawad v.

Childs, 673 F.2d 850, 852 (5th Cir. 1982).

     As for the supervisory defendants Assistant Warden Reagans

and Regional Director Gomez, the district court properly

concluded that Beasley’s allegations failed to establish any

causal connection between their conduct and any Eighth Amendment

violation.   See Thompkins v. Belt, 828 F.2d 298, 303 (5th Cir.

1987).   Beasley’s allegations against Nurse Villaraza show only

that she disagreed with him about his medical treatment; the

allegations are insufficient to support a 42 U.S.C. § 1983 claim.

See Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).
                          No. 01-21252
                               -4-

Beasley has made no specific allegations against a fifth named

defendant, Senior Warden Medart.   Accordingly, the district

court’s order dismissing the complaint is AFFIRMED.

     AFFIRMED.